Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In view of the Appeal Brief filed on January 28, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.  The claim objections that were made in the previous Office action are withdrawn, while the rejection made under 35 USC 112(b) in the previous Office action has been maintained.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: structure to provide the claimed adjustable relationship between the scraping head and the funnel, which Applicant has disclosed as a plurality of apertures or screw holes, and fasteners, screws, i.e. the instant invention needs at least one of the disclosed adjustment structural elements to provide the relative adjustability as recited.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grant (US 5,047,089, “Grant”).  

Regarding claim 1, Grant discloses a ceiling scraper (Figs 2-4, Fig 3 annotated, 3:53-4:27), comprising:

a funnel (Fig 3, below) attached to the scraping head, the funnel having a disposal aperture therethrough (left side) and a flared sidewall 26 (flared wall 26 at rear side); and 
a handle 101 (Fig 2) for pressing the scraping head against a ceiling to cause the blades to remove a surface treatment from the ceiling (blades 34 and 36 assist in removing paint by cutting surface and blade 40 scrapes said surface), the surface treatment being directed by the vane into the funnel (vane 32a capable of directing surface material inward and to the rear toward the funnel).  
 
                 
    PNG
    media_image1.png
    337
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    469
    media_image2.png
    Greyscale

                          
    PNG
    media_image3.png
    249
    555
    media_image3.png
    Greyscale
                    
                               
 Regarding claims 2-6, Grant discloses the limitations of claim 1, as described above, and further discloses: 
wherein the vane is disposed at an angle relative to at least one of the blades (Fig 2, right side, 32a at an angle to blades 34, 36; Examiner noting that “at an angle” includes at angles of zero degrees, as well),

wherein the disposal aperture is in communication with a vacuum 82 (Fig 1, 3:30-39), the vacuum being configured to pull the removed surface treatment from the funnel, 
wherein at least one blade of the plurality of blades is substantially horizontally oriented and at least one other blade is substantially vertically oriented (blade 40 is substantially horizontal while blades 34 and 36 are substantially vertical, Fig 2), and 
wherein the vane 32a comprises at least two vanes disposed at angles relative to respective blades (vanes on either side of head, 4:1-6). 

Regarding claim 7, Grant discloses a ceiling scraper, comprising: 
a scraping head (Fig 3, above) having a plurality of blades (34, 36, 40, Figs 2-3) extending therefrom, at least one of the blades being oriented horizontally and at least one other blade being disposed orthogonally to the horizontal blade (blade 40 is substantially horizontal while blades 34 and 36 are substantially orthogonal thereto, Fig 2); 
a funnel (Fig 3, above) attached to the scraping head, the funnel having a disposal aperture therethrough (at left side); and 
a handle 101 (Fig 2) for pressing the scraping head against a ceiling to remove a surface treatment therefrom, the surface treatment being scraped by the horizontal blade from the ceiling and directed therefrom into the orthogonal blade (capable of being scraped by blade 40 and falling or directed therefrom to the orthogonal blade 34, 36, Fig 3), the orthogonal blade being capable of breaking a swath of the removed surface treatment into smaller pieces for deposit into the funnel and removal through the disposal aperture (capable of cutting surface into smaller pieces 3:60-68).

Regarding claims 8-10, Grant discloses the limitations of claim 7, as described above, and further discloses: 
wherein one of the scraping head and the horizontal blade is laterally adjustable to reach a wall and ceiling juncture (the scraping head can be moved or adjusted laterally to reach into a wall/celling juncture), 
wherein the horizontal blade is in a same plane as the scraping head (Figs 2-4, lower portion of blade 40 abuts and is in the same plane as an upper portion of the scraping head), and 
wherein the orthogonally disposed blade includes two to eight blades depending vertically from the scraping head (two blades, depending vertically, Figs 2-3).

Regarding claim 11, Grant discloses a ceiling scraper, comprising: 
a scraping head (Fig 3, above) having a plurality of blades (34, 36, 40, Figs 2-3) extending therefrom, at least one of the blades being oriented substantially horizontally and at least one other blade being disposed substantially orthogonally to the horizontal blade (blade 40 is substantially horizontal while blades 34 and 36 are substantially orthogonal thereto, Fig 2); 
a funnel (Fig 3, above)  attached to the scraping head, the funnel having a disposal aperture therethrough (at left side); 
at least two vanes 32a disposed about the disposal aperture proximate the blades (vanes defined by opposing beveled edge 32a, Fig 2, 4:1-6); and 
a handle 101 (Fig 2) for pressing the scraping head against a ceiling to remove a surface treatment therefrom, the surface treatment being scraped by the horizontally oriented blade from the ceiling and being directed therefrom into the orthogonal blade at least in part by the vanes (capable of being scraped by blade 40 and falling or directed therefrom to the orthogonal blade 34, 36, Fig 3), the orthogonal blade being capable of breaking a swath of the removed 

Regarding claims 12-16 and 18, Grant discloses the limitations of claim 11, as described above, and further discloses: 
wherein one of the scraping head and the substantially horizontally oriented blade is laterally adjustable to reach a wall and ceiling juncture (the scraping head can be moved or adjusted laterally, to reach into a wall/celling juncture), 
wherein the substantially orthogonal blade includes between two to about eight blades extending vertically from the scraping head (two blades), 
wherein the two to about eight blades have a sharp leading edge to assist in breaking the removed surface treatment into smaller pieces (3:62-68; 4:7-13), 
wherein the funnel has a flared sidewall 26 capable of reaching a wall and ceiling juncture, 
wherein the at least two vanes are disposed at angles relative to the orthogonally oriented blade (as described above in the rejections of claims 2-6), and 
a vacuum attachment 82 for connecting a vacuum to pull the removed surface treatment from the funnel 82 (Fig 1, 3:30-39).


Allowable Subject Matter
Claim 17 could be placed into condition for allowance by amending to overcome the rejection under 35 USC 112(b), as previously described.    
   
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejections of record for any teaching or matter specifically challenged in the argument.
With regard to the rejection of claim 17 under 35 USC 112(b), Applicant alleges the structure to provide the claimed relative adjustability is not essential.  Examiner respectfully disagrees.  Without at least one of the adjusting structural elements described in Applicant’s disclosure, the scraping head would not be capable of being adjusted relative to the funnel as recited, i.e. the adjusting structure is essential for the claimed relationship.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/BRIAN D KELLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                            


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723